DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims a belt for suspending and/or driving an elevator car and a method for forming a belt for suspending and/or driving an elevator car as recited in claims 1 and 10, respectively.
	The closest prior art, Urbani et al., U.S. Pre Grant Publication 2011/0088981, teaches a belt support for an elevator installation comprising a first belt layer of a first plasticizable material wherein the first belt layer has a first outer surface; at least one cable tensile carrier which is embedded in the first belt layer and covered at least in part with the first plasticizable material; and a second belt layer of a second plasticizable material wherein the first belt layer and the second belt layer can be formed of different materials. Urbani fails to teach or suggest a middle belt layer disposed between the plurality of tension members and the outer belt layer.

3.	Applicant’s submission of the terminal disclaimer overcomes the nonstatutory double patenting rejection of claims 1-12 and 14-15 as being unpatentable over claims 1-15 of U.S. Patent Number 10,710,842.

	In summary, claims 1-12 and 14-15 are allowed.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786